Citation Nr: 0013056	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-42 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to March 
1984, from February 1987 to June 1987, and from April 1993 to 
August 1994.  

This appeal arose from a rating decision in July 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

By an order dated July 22, 1999, the United States Court of 
Appeals for Veterans Claims (Court) vacated a June 6, 1997 
Board decision and remanded this case to the Board for 
further development of the veteran's claim.  The Court Remand 
was for the purpose of obtaining service medical records and 
affording the veteran a thorough and contemporaneous VA 
examination.  

Accordingly, the case is REMANDED by the Board to the RO for 
the following actions:

1.  The RO should request the veteran's 
service medical records and service 
personnel records for the veteran's 
second period of active duty service, 
from February 1987 to June 1987, and 
associate these with the claims file. 

2.  The veteran should be afforded 
appropriate VA compensation examination 
to determine the nature and etiology of 
her currently diagnosed low back 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination (it 
would be helpful if the examiner would 
include in the report that the claims 
file had been reviewed in conjunction 
with the examination).  All indicated 
tests should be performed.  The examiner 
is requested to render current diagnoses, 
including a comment as to whether the 
veteran currently has lumbar strain, 
degenerative disc disease, spinal canal 
stenosis, or scoliosis, of the lumbar 
spine.  The examiner is requested to 
offer medical opinions regarding: 
1) whether it is at least as likely as 
not that any diagnosed low back disorder 
found upon examination is etiologically 
related to any of the veteran's three 
periods of active duty service; 2) 
whether scoliosis of the lumbar spine is 
a congenital or developmental disorder; 
and 3) whether it is at least as likely 
as not that diagnosed scoliosis of the 
lumbar spine was aggravated by (i.e., 
increased in severity beyond a normal 
progression during) any of the veteran's 
three periods of active duty service.  If 
the examiner is unable to provide any of 
the requested opinions, the examiner 
should so state in the report why such 
opinion could not be provided. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If an examination report is inadequate or 
fails to provide the requested medical 
etiology opinion, or provide reasons as 
to why such opinion is not possible, the 
examination report should be returned to 
the VA examiner for correction of the 
deficiency. 

4.  After pursuing any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for a low back 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with her claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The veteran, or 
representative on her behalf, is free to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




